                              Case 2:18-cv-01625-MCE-KJN Document 58 Filed 05/12/20 Page 1 of 2


                          1   THOMAS P. QUINN, JR. (State Bar No. 132268)
                          2   NOKES & QUINN
                              410 BROADWAY, SUITE 200
                          3   LAGUNA BEACH, CA 92651
                          4   Tel: (949) 376-3500
                              Fax: (949) 376-3070
                          5
                              Email: tquinn@nokesquinn.com
                          6
                          7   Attorneys for Defendant EQUIFAX
                              INFORMATION SERVICES LLC
                          8
                          9                        UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF CALIFORNIA
                      10
                      11      OSBERT AYENI-AARONS,                     )   Case No: 2:18-cv-01625-MCE-KJN
                                                                       )
                      12                                               )
                                           Plaintiff,                  )
                      13                                               )   JOINT STIPULATION OF
                                                                       )   DISMISSAL WITH PREJUDICE
                      14      vs.                                      )
                                                                       )   AS TO DEFENDANT EQUIFAX
                      15                                               )   INFORMATION SERVICES LLC
                              BEST BUY CREDIT CARD                     )
                      16      SERVICES/CBNA, et al.,                   )   ONLY
                                                                       )
                      17                                               )
                                           Defendants.                 )
                      18                                               )
                      19            Pursuant to a settlement of the above-captioned lawsuit and Federal Rule of
                      20      Civil Procedure 41(a)(1)(A), it is hereby stipulated by and between Plaintiff Osbert
                      21      Ayeni-Aarons (“Plaintiff”) and Defendant Equifax Information Services LLC
                      22      (“Equifax”) that all claims for relief in the above-captioned action, as they pertain
                      23      to Equifax only, be dismissed with prejudice. This Stipulation of Dismissal shall
                      24      not affect Plaintiff’s claims against any party other than Equifax. Plaintiff and
                      25      Equifax shall bear their own costs, including attorneys’ fees, with respect to the
                      26      claims dismissed hereby.

                      27
                      28


   NOKES & QUINN                                                -1–
410 Broadway, Suite 200
Laguna Beach, CA 92651        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT EQUIFAX
    (949) 376-3500
                                                                      INFORMATION SERVICES LLC ONLY
                              Case 2:18-cv-01625-MCE-KJN Document 58 Filed 05/12/20 Page 2 of 2


                          1   Dated: May 11, 2020            NOKES & QUINN
                          2                                  /s/ Thomas P. Quinn, Jr.
                                                             THOMAS P. QUINN, JR.
                          3                                  Attorneys for Defendant
                          4                                  EQUIFAX INFORMATION SERVICES LLC
                          5
                              Dated: May 11, 2020            THE ISON LAW FIRM
                          6
                          7                                   /s/ James J. Ison (as authorized on 5/5/20)
                                                             JAMES J. ISON
                          8                                  Attorneys for Plaintiff
                          9                                  OSBERT AYENI-AARONS
                      10
                      11
                                   IT IS SO ORDERED.
                      12
                      13
                              Dated: May 11, 2020
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28


   NOKES & QUINN                                                -2–
410 Broadway, Suite 200
Laguna Beach, CA 92651        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT EQUIFAX
    (949) 376-3500
                                                                      INFORMATION SERVICES LLC ONLY
